Citation Nr: 0709473	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
cataract of the left eye and pseudophakia of the right eye, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION


The veteran served on active duty from December 1957 to May 
1962	.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2006.  This matter 
was originally on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran is aphakic in both eyes.

3.  The competent medical evidence shows that the veteran's 
corrected visual acuity is 20/40 in the right eye, and 20/400 
in the left; uncorrected visual acuity is 20/100 in the right 
eye and 20/CF (count fingers) at 6 feet in the left.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for service-connected cataract of the left eye and 
pseudophakia of the right eye have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic Code 6078 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected eye disability.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send "any other evidence which shows that your 
disability has gotten worse."  The Board finds that by 
making this request, the RO essentially requested from the 
veteran any evidence in his possession that pertained to the 
claim and that this VCAA requirement has been met.     

In correspondence dated in August 2006, the Appeals 
Management Center (AMC) informed the veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The AMC also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
AMC has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO and AMC have satisfied 
VA's duty to assist.  Prior to the Board's remand, the RO had 
obtained the veteran's service medical records and VA Medical 
Center (VAMC) treatment records.  The RO also provided the 
veteran with two VA examinations.  In response to the Board's 
remand, the AMC scheduled the veteran for third VA 
examination.  In the remand, the Board specifically requested 
that the VA examiner report visual acuity testing for both 
corrected and uncorrected vision.  A review of the record 
shows that the veteran was provided with a VA examination in 
October 2006 in compliance with the Board's remand.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Analysis

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2006).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2006).  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2006).

Aphakia is rated under Diagnostic Code 6029 and prescribed a 
30 percent rating thereunder.  38 C.F.R. § 4.84a, Diagnostic 
Code 6029 (2006).  The Note following Diagnostic Code 6029 
indicates that the 30 percent evaluation prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition, and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029 
(Note) (2006).

In this case, the veteran's service-connected cataract of the 
left eye and pseudophakia of the right eye is currently rated 
as 50 percent disabling pursuant to Diagnostic Code 6076.  
There are several scenarios under the ratings criteria for 
impairment of central visual acuity that provide for ratings 
higher than the already assigned 50 percent.  The Board will 
consider those potentially applicable to the veteran's visual 
impairment.

Under Diagnostic Codes 6075, 6073, and 6069, a 60 percent 
rating is warranted when the vision in one eye is either 
10/200, 5/200, or blind with only light perception, and 
vision in the other eye is 20/100.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6075, 6073, and 6069 (2006).   

Under Diagnostic Code 6065, a 60 percent rating is warranted 
when there is anatomical loss of 1 eye and the vision is 
20/75 in the other.  38 C.F.R. § 4.84a, Diagnostic Code 6065 
(2006).   

In a VA eye examination report, dated in October 2006, Dr. 
M.B. reported corrected visual acuity to be 20/40 in the 
right eye, and 20/400 in the left.  Dr. M.B. reported 
uncorrected visual acuity to be 20/100 in the right eye and 
20/CF (count fingers) at 6 feet in the left.  

Applying the corrected vision values provided in the October 
2006 VA examination report pursuant § 4.75 fails to produce a 
rating higher than the currently assigned 50 percent.  Here, 
given the corrected visual acuity level of 20/400 (10/200) in 
the left, the corrected visual acuity in the right eye would 
need to be 20/100 - far worse than the reported value of 
20/40 for the right eye - for a rating higher than 50 
percent.  Thus, a rating in excess of 50 percent based on 
corrected impairment of central visual acuity is not 
warranted.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6075, 
6073, and 6069 (2006).   

Even when applying the criteria for aphakia a rating in 
excess of 50 percent is not warranted.  Here, only the right 
eye is deemed aphakic for rating purposes.  Thus, the left 
eye, which is the eye having poorer corrected visual acuity, 
is rated based on its acuity without correction.  38 C.F.R. § 
4.84a, Diagnostic Code 6029 (Note) (2006).  Based on the 
October 2006 VA examination report, this value is 20/CF at 6 
feet.  For the right eye, one step worse than the given value 
is applied.  Id.  In this case, one step worse than the 
provided value of 20/40 is 20/50.  Because 20/50 is better 
than 20/70, the value of 20/70 is applied.  Id.  

Applying the values of 20/CF at 6 and 20/70 to the central 
visual acuity criteria, a rating higher than 50 percent is 
not warranted.  Given a visual acuity level of 20/70 for one 
eye, the only scenario providing for a rating in excess of 50 
percent requires anatomical loss of the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6065 (2006).  Because the evidence 
does not show anatomical loss of either eye, a rating higher 
than 50 percent pursuant to aphakia is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Code 6029 (Note) (2006).  

Each eye has had the lens removed.  The adjusted corrected 
vision in the left eye is 5/200, and the adjusted corrected 
vision in the right eye is 20/70.  After application of Code 
6073, the rating is 50 percent. 


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected cataract of the left eye and pseudophakia of the 
right eye is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


